DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claim 1, line 4, the phrase “the transport” should be replaced with --the transport section--.  Claim 1, line 9, the phrase “one end portion and another end portion” should be replaced with –one end portion side and another end portion side--. Claim 16, line 11, the phrase “the movement path” should be replaced with --the linear movement path--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transport section in claims 1, 11 and 14 (identified in the specification as 600, which includes 605, 610 and 601), a support portion in claim 8 (identified as 4H in the disclosure), a first guided portion in claims 13, 15, and 16 (identified in the specification as first projection 631), and a second guided portion in claims 13, 15 and 16 (identified in the specification as second projection 632).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. US 8,960,664 (hereinafter “Maeda”).
Regarding claim 1, Maeda discloses a recording material transport device comprising: 
a transport section (30d, shown in FIG. 1) that transports a recording material; and 
a support member (32, refer to embodiment of FIGS. 8B, 9 and 10) disposed to extend in a direction intersecting with a vertical direction, and supporting the recording material from below with the transport stopped, 
a guide member (36) disposed to extend in the direction intersecting with the vertical direction and to guide the support member, wherein 
the support member (refer to annotated figure below) is provided to be capable of descending, and, as the support member descends, both of one end portion (most upstream portion, which is a right end portion in the figures) and another end portion (most downstream portion, which is a left end portion in the figures) in the direction intersecting with the vertical direction descend and are inclined such that the one end portion is positioned below the other end portion (while the drawings do not show  member 32 in an inclined state, as best understood member, 32 is capable of being inclined as claimed with the right end being lower than the left end by shape of 36g and 37g and manual handling of 32),

    PNG
    media_image1.png
    524
    792
    media_image1.png
    Greyscale

the guide member comprises a first guide groove (broadest reasonable interpretation includes one of 36b, 36g and 36c) and a second guide groove (broadest reasonable interpretation is another of 36b, 36g and 36c, that is different from the first guide groove), wherein the one end portion side of the support member is guided by the first guide groove, and the another end portion side of the support member is guided by the second guide groove  (all guide grooves 36b, 36g and 36c are used to guide both the one end portion and the other portion).
Regarding claim 2, further comprising a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32) and accommodating the transport section and the support member, wherein the support member is provided to be movable in the direction intersecting with the vertical direction and to a side where the opening is provided, with the one end portion side as a leading end.
	Regarding claim 3, wherein the support member is provided to be movable in the direction intersecting with the vertical direction and to the side where the opening is provided in the inclined state (capable).
	Regarding claim 4, wherein the one end portion of the support member exits from the housing through the opening in a case where the support member is moved in the direction intersecting with the vertical direction and to the side where the opening is provided.
	Regarding claim 5, wherein the one end portion starts to descend earlier (by movement of 32b3 in 36g, which is earlier than movement of 32b1 in 36g) than the other end portion in a case where the support member is lowered.
	Regarding claim 6, wherein an inclination angle of the support member with respect to a horizontal direction gradually (refer to FIG. 10, wherein 32b1 is capable of being lowered by 36g and an inclination is capable of being formed - angle increases, and then forms a horizontal orientation by 36c -angle decreases in the process of support member being lowered and pulled toward a release direction A) decreases after the inclination angle of the support member with respect to the horizontal direction gradually increases in a case where the support member is lowered.
	Regarding claim 7, wherein the support member is along a horizontal direction in a case where the support member is lowered most (refer to 36c).
	Regarding claim 8, further comprising a support portion (36f and 37f) supporting the support member from below, wherein the support of the support member by the support portion (36b, FIGS. 9 and 10) is released and the support member is capable of descending by moving the support member in the direction intersecting with the vertical direction.
	Regarding claim 9, further comprising a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32)  and accommodating the transport section and the support member, wherein the support of the support member by the support portion is released by moving the support member in the direction intersecting with the vertical direction and to a side where the opening is provided.
	Regarding claim 10, further comprising a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32)  and accommodating the transport section and the support member, wherein the support member in a lowered state (any state between below a topmost position of 32) moves upward by receiving a force (capable of receiving a force) from an accommodation container (31) accommodating the recording material in a case where the accommodation container is put into the housing through the opening.
	Note:  The examiner takes the position that Maeda’s device teaches the claimed structure and capable of teaching the functional language.  Specifically, the support member (32) is capable of receiving a force by urging the container (31) to contact the support member during insertion of the container to the housing.
	Regarding claim 11, Maeda discloses a recording material transport device comprising: 
a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32); 
a transport section (30d, shown in FIG. 1) that transports a recording material; and 
a support member (32, refer to embodiment of FIGS. 8B, 9 and 10) disposed to extend in a direction intersecting with a vertical direction, and supporting the recording material from below with the transport stopped, 
a guide member (36) disposed to extend in the direction intersecting with the vertical direction and to guide the support member, wherein 
the support member is provided to be capable of descending, and, as the support member descends, each of one end portion (most upstream end, which is a right end in the figures) and another end portion (most downstream end, which is a left end in the figures) in the direction intersecting with the vertical direction descends and the one end portion positioned on the opening side starts to descend earlier than the other end portion positioned on a side away from the opening (while the drawings do not show  member 32 in an inclined state, as best understood member, 32 is capable of being inclined as claimed with the right end being lower than the left end by shape of 36g, manual handling of 32, and since 32b1 should descend after 32b3),
the guide member comprises a first guide groove (broadest reasonable interpretation includes one of 36b, 36g and 36c) and a second guide groove (broadest reasonable interpretation is another of 36b, 36g and 36c, that is different from the first guide groove), wherein the one end portion side of the support member is guided by the first guide groove, and the another end portion side of the support member is guided by the second guide groove  (all guide grooves 36b, 36g and 36c are used to guide both the one end portion and the other portion).
	Regarding claim 12, wherein the support member is movable in the direction intersecting with the vertical direction and to a side where the opening is provided, with the one end portion as a leading end.
	Regarding claim 13, with reference to FIG. 6, further comprising: a first guided portion (32b3) provided on the one end portion side of the support member to cooperate with the support member and guided by a main body side of the recording material transport device in a case where the support member descends; and 
a second guided portion (32b1) provided on the other end portion side of the support member to cooperate with the support member and guided by the main body side in a case where the support member descends, wherein the first guided portion moves along the vertical direction (by 36g) in a case where the first guided portion descends.
	Regarding claim 14, Maeda discloses a recording material transport device comprising: 
a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32); 
a transport section (30d, shown in FIG. 1) that transports a recording material; and 
a support member (32, refer to embodiment of FIGS. 8B, 9 and 10) disposed to extend in a direction intersecting with a vertical direction, and supporting the recording material from below with the transport stopped, 
a guide member (36) disposed to extend in the direction intersecting with the vertical direction and to guide the support member, wherein 
the support member is provided to be capable of descending, and, as the support member descends, each of one end portion (most upstream end, which is a right end in the figures) and another end portion (most downstream end, which is a left end in the figures) in the direction intersecting with the vertical direction descends and the one end portion positioned on the opening side reaches a lowermost end portion earlier than the other end portion positioned on a side away from the opening (while the drawings do not show  member 32 in an inclined state, as best understood member, 32 is capable of being inclined as claimed with the right end being lower than the left end by shape of 36g, manual handling of 32, and since 32b1 should descend after 32b3),
the guide member comprises a first guide groove (broadest reasonable interpretation includes one of 36b, 36g and 36c) and a second guide groove (broadest reasonable interpretation is another of 36b, 36g and 36c, that is different from the first guide groove), wherein the one end portion side of the support member is guided by the first guide groove, and the another end portion side of the support member is guided by the second guide groove  (all guide grooves 36b, 36g and 36c are used to guide both the one end portion and the other portion).
	Regarding claim 15, with reference to FIG. 6, further comprising: 
a first guided portion (32b3) provided on the one end portion side of the support member to cooperate with the support member and guided by a main body side of the recording material transport device in a case where the support member descends; and 
a second guided portion (32b1) provided on the other end portion side of the support member to cooperate with the support member and guided by the main body side in a case where the support member descends, wherein the support member is movable in the direction intersecting with the vertical direction and to a side where the opening is provided after the first guided portion reaches the lowermost end portion, and the support member is inclined (capable as the one end portion may be urged downward by user while the other end is upward) with respect to a horizontal direction in a case where the first guided portion reaches the lowermost end portion and the support member is moved in the direction intersecting with the vertical direction and to the side where the opening is provided.
	Regarding claim 17, an image forming apparatus (1) comprising: an image forming section (1B) that forms an image on a recording material; and 
a recording material transport device transporting the recording material, wherein the recording material transport device is configured to include the recording material transport device according to claim 1.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims and persuasively argues that Maeda’s embodiment of FIGS. 4B fails to teach the claimed invention (since Maeda’s protrusions 32b3 and 32b4 of FIG. 4B do not engage any groove). However, Applicant’s arguments regarding the embodiment of FIG. 8B are not found persuasive.
Applicant specifically argues on pages 9-10 of Remarks that Maeda’s FIG. 8B and 10, which is newly introduced to reject claims 1-15 and 17 in view of the amendment, teaches protrusions 32b1-32b4 (“first guided portion” and “second guided portion” of depending claims 13 and 15) of guide member 32 “are all installed on one end portion of the conveyance guide member 32” and “protrusions 321b1 and 32b3 are both inserted into the same guide groove of the supporting plate 36”.  Therefore, Applicant points out that Maeda fails to teach the guide member comprises a first guide groove and a second guide groove, wherein the one end portion side of the support member is guided by the first guide groove, and the other end portion side of the support member is guided by the second guide groove as claimed.
In response, the examiner takes the position that Maeda’s embodiment of FIG. 8B show multiple grooves 36b, 36g, 36c, which area all engageable by protrusions 32b1 and 32b3 to guide movement of the support member.  While Applicant refers to Maeda’s assembly of grooves 36b, 36g and 36c as a single groove, the examiner’s broadest reasonable interpretation is that 36b, 36g and 36c are individual grooves.  Also, the examiner takes the position that protrusion 32b3 is provided on the one end portion side (refer to annotated figure above) of the support member (32) and protrusion 32b1 is provided on another end portion side (refer to annotated figure above) of the support member (32).  Since the arguments presented regarding Maeda’s embodiment of FIG. 8B are not persuasive, claims 1-15 and 17 stand finally rejected by the same are presented in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference of Kasaishi et al. US 9,944,478 appears to be 102(a)(1) references that read on at least all the independent claims and the majority of dependent claims (refer to support member 60, guide member 70 with first guide groove 71c and second guide groove 71d).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653